                       Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 1 of 43
AO I06 (Rev. 04/ 10) Application for a Search Warrant (requesting AUSA Debra Jaroslawicz)



                                      UNITED STATES DISTRlCT COURT
                                                                         for the
                                                        Eastern District of Pennsylvania


               In the Matter of the Search of                                )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.
  INFORMATION ASSOCIATED WITH DR. NEIL ANAND                                 )
    THAT IS STORED AT PREMISES CONTROLLED BY                                 )
                    MD SCRIPTS                                               )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location) :
 See Attachment A

located in the                                     District of                   Colorado               , there is now concealed (identify the
                                                                 - - - - - - - -- - - -
person or describe the property to be seized) :
   See Attachment B


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more) :
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained .

          The search is related to a violation of:
               Code Section                                                             Offense Description
           18USC1347                                    Health Care Fraud
           21 USC 846                                   Conspiracy to Distribute Controlled Substances

         The application is based on these facts:
        See Affidavit


         .tJ    Continued on the attached sheet.
          0 Delayed notice of _ _ days (give exact ending date if more than 30 days:            ) is requested
                                                                                          -----




                                                                                 -r-==:~
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                                   Zabrina Zitter, Special Agent
                                                                                                       Printed name and tille

Sworn to before me and signed in my presence.


Dater                ;?/;JoM
City and state: Philadelphia, PA
                   - - - ' --   ' - - - - - - - - - --           -
                                                                                      Honorable Lynne A. Sit-ars ki-, l!.S. Magistrate Judge
                                                                                                       Printed name and title
            Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 2 of 43




                        IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH DR.
                                                  Case No. - - - -- -- --
 NEIL ANAND THAT IS STORED AT
 PREMISES CONTROLLED BY MD
                                                  Filed Under Seal
 SCRIPTS



                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Zabrina Zitter, being first duly sworn, hereby depose and state as follows:


I.     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant for

information associated with certain accounts that are stored at premises owned, maintained,

controlled, or operated by MDScripts, a clinical dispensing software provider headquartered at

4735 Walnut Street, Suite 110, Boulder, CO 80301 (the "Subject Premises"). The information to

be searched is described in the fo !lowing paragraphs and in Attachment A. This affidavit is made

in support of an application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and

2703(c)(l)(A) to require MDScripts to dis'close to the government records and other information

in its possession pertaining to the subscriber or customer associated with the accounts, including

the contents of communications.

       2.      I am a Special Agent with United States Department of Health and Human

Services' Office of Inspector General ("HHS-OIG"), Office oflnvestigations, and have been

since January 2011 . My duties and responsibilities include conducting criminal investigations of

individuals, organizations, and businesses that have violated federal laws, including, but not

limited to , Title 18, United States Code, § 371 (Conspiracy to Defraud the United States), 18
            Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 3 of 43




U.S.C. § 1343 (Wire Fraud), 18 U.S.C. § 1347 (Health Care Fraud), 18 U.S.C. § 1349

(Conspiracy to Commit Health Care Fraud and Wire Fraud), 21 U.S.C. § 841 (Distribution of

Controlled Substances), and 42 U.S.C. § 1320a-7b(b) (Illegal Remunerations).

       3.      l have participated in a variety of criminal health care fraud investigations, during

the course of which I have interviewed witnesses, conducted physical surveillance, executed

search warrants, and reviewed records, including claims data, bank records, phone records,

medical records, invoices, and other business records. I am familiar with the records and

documents maintained by health care providers and the laws and regulations related to the

administration of the Medicare program.

       4.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show that there is sufficient probable cause for the requested warrant and does not set forth all

of my knowledge about this matter.

       5.      Based on my training and experience, the training and experience of other HHS-

OIG personnel with expertise in electronic information and stored communications, and the facts

as set forth in this affidavit, there is probable cause to search the information described in

Attachment A for evidence of crimes and contraband or fruits of crimes, as described in

Attachment B, specifically violations of Title 18, United States Code,§ 371 (conspiracy to

defraud the United States), Title 18, United States Code,§ 1343 (wire fraud); Title 18, United

States Code,§ 1347 (health care fraud); Title 18, United States Code,§ 1349 (conspiracy to

commit health care fraud and wire fraud), and Title 21 , United States Code§§ 841(a)(l) and 846

(conspiracy to distribute controlled substances), among other statutes.
            Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 4 of 43




II.    JURISDICTION

       6.      This Court has jurisdiction to issue the requested warrant because it is "a court of

competent jurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S .C. §§ 2703(a), (b)(l)(A), &

(c)(l)(A). Specifically, the Court is "a district court of the United States ... that has jurisdiction

over the offense being investigated. " 18 U.S.C. § 2711 (3)(A)(i).

III.   BACKGROUND

       A. The Relevant Health Insurance Programs

       7.      Medicare is a federally-funded health care program that provides benefits to

persons who are at least 65 years old or disabled. Medicare is administered by the Centers for

Medicare and Medicaid Services ("CMS"), a federal agency under the United States Department

of Health and Human Services ("HHS"). Individuals who receive benefits under Medicare are

referred to as Medicare "beneficiaries." Medicare is divided into multiple parts: Part A covers

hospital inpatient care, Part B covers physicians ' services and outpatient care, Part C is Medicare

Advantage Plans, and Part D covers prescription drugs.

       8.      A medical provider is required to enroll with the Medicare program in order to

submit claims for payment to CMS. To enroll in the Medicare program, a medical provider is

required to enter into an agreement with CMS in which the provider agrees to comply with all

applicable statutory, regulatory, and program requirements for reimbursement from Medicare.

By signing the Medicare enrollment application, the provider certifies that the provider

understands that payment of a claim is conditioned on the claim and the underlying transaction
               Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 5 of 43




complying with Medicare regulations, 1 Medicare program instructions, the law, and on the

provider' s compliance with all applicable conditions of participation in Medicare.

          9.      Medicare covers prescriptions that are obtained from a state licensed physician, or

other appropriately licensed health care provider, who is registered as required with the DEA.

Medicare requires that any drug prescribed by a participating provider must be safe and effective

and otherwise reasonable and necessary and will only reimburse for c_laims for prescriptions that

were prescribed within the course of professional practice and for a legitimate medical purpose.

Generally, the pharmacy submits the claim to Medicare for the prescription medication using the

information contained in the prescription, such as prescribing physician's name, patient

information, drug, strength, and quantity dispensed. Medicare relies on the accuracy of the

information in a claim when making payments and presumes that the underlying prescription

was written within the usual course of professional practice and for a legitimate medical purpose.

Medicare does not reimburse for medically unnecessary medications.

          10.     The United States Office of Personnel Management ("OPM") serves as the chief

human resources agency and personnel policy manager for the federal government. Among its

many duties, OPM manages the Federal Employees Health Benefits Program ("FEHBP").

FEHBP benefits are afforded to all federal employees and their family members. Federal

employees may choose from over 300 FEHBP contracted health insurance carriers. Benefits are

administered by private insurance companies and paid for, in large part, by OPM. A medical




1
    There are limited exceptions to this rule, none of which are applicable to this investigation.
          Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 6 of 43




provider may enroll with OPM as a participating provider in order to submit claims to OPM for

medical services to federal employees and their family members.

       11.     The United States Department of Labor Office of Workers' Compensation

Program ("OWCP") administers the federal workers' compensation program, which provides

certain benefits, including health care benefits and wage loss replacement, to federal employees

who sustain a work-related injury. See 5 U.S.C. §§ 8101 , et seq. All providers are required to

enroll with OWCP through its designated bill processing agent and may submit claims for

payment under their issued provider number.

       12.     Independence Blue Cross ("IBC") offers health insurance plans for individuals

and families throughout southeastern Pennsylvania. IBC is the largest health insurer in the

Philadelphia area and offers a wide variety of health plans, including managed care and

traditional indemnity insurance. A medical provider may enroll with IBC as a participating

provider in order to submit claims to IBC for medical services to federal employees and their

family members.

       13.     Like Medicare, OPM, OWCP, and IBC require that any drug prescribed by a

participating provider must be safe and effective and otherwise reasonable and necessary and

will only reimburse for claims for prescriptions for controlled substance that were prescribed

within the course of professional practice and for a legitimate medical purpose by a state licensed

physician, or other appropriately licensed health care provider.

       B. Relevant Statutes and Guidelines

       Wire Fraud

       14.     It is a crime for any person, having devised or intending to devise any scheme or

artifice to defraud, or for obtaining money or property by means of false or fraudulent pretenses,
          Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 7 of 43




representations, or promises, transmits or causes to be transmitted by means of wire, radio , or

television communication in interstate or foreign commerce, any writings, signs, signals,

pictures, or sounds for the purpose of executing such scheme or artifice. See Title 18, United

States Code, Section 1343.

       Health Care Fraud

        15.    It is a crime for any person to knowingly and willfully execute, or attempt to

execute, a scheme or artifice to defraud any health care benefit program, or to obtain, by means

of false or fraudulent pretenses, representations, or promises, any of the money or property

owned by, or under the custody or control of, any health care benefit program. See Title 18,

United State Code, Section 1347.

       16.     A "health care benefit program" is any public or private plan or contract, affecting

commerce, under which any medical benefit, item or service is provided to any individual, and

includes any individual or entity who is providing a medical benefit, item, or service for which

payment may be made under the plan or contract. See Title 18, United States Code, Section 24.

       17.     Title 18, United States Code, Section 1349, provides that any person who

attempts or conspires to commit health care fraud shall be subject to the same penalties as those

proscribed in Title 18, United States Code, Section 1347.

       18.     Medicare, OPM, OWCP, and IBC are each a " health care benefit program," as

defined by Title 18, United States Code, Section 24(b).

      Title 21 and the Controlled Substance Act

       19.     The Controlled Substance Act ("CSA") governs the manufacturing, distributing,

and dispensing ofcontrolled substances in the United States. See 21 U.S.C. §§ 801-971. "A

prescription for a controlled substance ... must be issued for a legitimate medical purpose by an
             Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 8 of 43




individual practitioner acting in the usual course of his professional practice." See Title 21,

C.F.R, Section 1306.04

       20.      It is a crime to knowingly and intentionally distribute a controlled substance other

than in the usual course of professional practice and for a legitimate medical purpose. See Title

21 , U.S.C, Section 84l(a)(l). lt is also a crime to attempt or conspire to violate Section

84l(a)(l). See 21 U.S.C. § 846

       21.      The CSA classifies drugs into five schedules based on their medicinal value,

potential for abuse, and safety or dependence liability. Schedule I drugs (such as heroin and

LSD) have a high potential for abuse and no currently accepted medical use. Schedule II drugs

(such as methadone, oxycodone, fentanyl and morphine) may be used legitimately as painkillers,

but they are highly addictive and often abused. Abuse of Schedule II controlled substances may

lead to severe psychological or physical dependence. Schedule III drugs (such as codeine

products with aspirin), Schedule IV drugs (such as Xanax and Clonazepam), and Schedule V

drugs (such as Promethazine with codeine, a cough syrup) all have medical uses and have

successively lower potential for abuse and dependence. All Scheduled drugs, except those in

Schedule I, are legally available to the public with a valid prescription.

       Pennsylvania Code of Professional and Vocational Standards


       22.      The Pennsylvania Code of Professional and Vocational Standards, Title 49,

Chapter 16.92, defines the authority of physicians licensed in the Commonwealth of

Pennsylvania to prescribe controlled substances. Chapter 16.92 provides, in pertinent part: A

person licensed to practice medicine and surgery in this Commonwealth or otherwise licensed or

regulated by the Board, when prescribing, administering or dispensing controlled substances,

shall carry out, or cause to be carried out, the following minimum standards:
           Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 9 of 43




                a.     Initial medical history and physical examination. Before commencing

treatment that involves prescribing, administering or dispensing a controlled substance, an initial

medical history shall be taken and an initial examination shall be conducted unless emergency

circumstances justify otherwise. Alternatively, medical history and physical examination

information recorded by another health care provider may be considered if the medical history

was taken and the physical examination was conducted within the immediately preceding thirty

days. The physical examination shall include an evaluation of the heart, lungs, blood pressure

and body functions that relate to the patient's specific complaint.

                b.     Reevaluations. Among the factors to be considered in determining the

number and the frequency of follow-up evaluations that should be recommended to the patient

are the condition diagnosed, the controlled substance involved, expected results and possible side

effects. For chronic conditions, periodic follow-up evaluations shall be recommended to monitor

the effectiveness of the controlled substance in achieving the intended results.

                c.     Patient counseling. Appropriate counseling shall be given to the patient

regarding the condition diagnosed and the controlled substance prescribed, administered or

dispensed. Unless the patient is in an inpatient care setting, the patient shall be specifically

counseled about dosage levels, instructions for use, frequency and duration of use and possible

side effects.

                d.     Medical Records. Certain information shall be recorded in the patient's

medical record on each occasion when a controlled substance is prescribed, administered or

dispensed. ·This information shall include the name of the controlled substance, its strength, the

quantity and the date it was prescribed, administered or dispensed to a patient. The medical

record shall also include a specification of the symptoms observed and reported, the diagnosis of
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 10 of 43




the condition for which the controlled substance is being given and the directions given to the

patient for the use of the controlled substance. If the same controlled substance continues to be

prescribed, administered or dispensed, the medical record shall reflect changes in the symptoms

observed and reported, in the diagnosis of the condition for which the controlled substance is

being given and in the directions given to the patient.


       Centers for Disease Control and Prevention ("CDC'~ Guidelines


       23.     According to CDC guidelines for prescribing opioids for chronic pain that were

issued in March 2016, clinicians should use caution when prescribing opioids at any dosage, and

should carefully reassess evidence of individual benefits and risks when considering increasing

dosages to more than/equal 50 MME per day2. According to the CDC, clinicians should avoid

increasing dosages to more than/equal to 90 MME per day or carefully justify a decision to titrate

dosage to more than/equal to 90 MME per day.

       24.     In the March 2016 guidelines, the CDC defined chronic pain as pain that typically

lasts greater than three months or past the time of normal tissue healing. According to the CDC,

patients with chronic pain should receive treatment that provides the greatest benefits relative to

the risks. Although opioids can reduce pain during short-term use, clinical evidence found

insufficient evidence to determine whether pain relief is sustained and whether :function or

quality of life improves with long-term opioid therapy. While benefits for pain relief, :function

and quality of life with long-term opioid use for chronic pain are uncertain, risks associated with




2
 The CDC defines morphine milligram equivalents per day as the amount of morphine an opioid
dose is equal to when prescribed, and in its "CDC Guideline for Prescribing Opioids for Chronic
Pain" states the MME per day is often used as a gauge of the abuse and overdose potential of the
amount of opioid that is being given at a particular time.
          Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 11 of 43




long-term opioid use are clearer and significant. Based on clinical evidence review, the CDC

states long-term opioid use for chronic pain is associated with serious risks including increased

risk for opioid use disorder, overdose, myocardial infarction, and motor vehicle injury.

       C. Relevant Individuals and Entities

       25.     Neil K. Anand ("ANAND") is a medical doctor who holds himself out as a

provider for pain management and addiction medicine. ANAND operated a medical practice that

focused on pain management at three locations: 5000 Frankford Avenue, Suite 2, Philadelphia,

PA ("Location l "); 5735 Ridge Avenue, Suite 101, Philadelphia, PA ("Location 2"); and 3554

Hulmeville Road , Suite 101, Bensalem, Pennsylvania ("Location 3") (collectively referred to as

the "PRACTICE"). 3 ANAND graduated from Albany Medical College in 2001 and was issued

Pennsylvania medical license MD42268 l on July 17, 2003. ANAND was subsequently assigned

DEA Registration Number BA8444565 for the purpose of prescribing controlled substances in

Schedules II through V. ANAND was also issued DEA Registration Number XA8444565 for the




3
  On September 10, 2019, a grand jury sitting in the Eastern District of Pennsylvania indicted
ANAND, Atif Mahmood Malik, Asif Khan Kundi, and Viktoriya Makarova on one count of
health care fraud , in violation of Title 18, United States Code, Section 1347, and one count of
conspiracy to distribute controlled substances, in violation of Title 21 , United States Code,
Section 846. On September 25 , 2019, ANAND and his three co-defendants were arrested and
federal search warrants were executed at ANAND ' s PRACTICE, ANAND's residence,
ANAND's vehicle, and ANAND ' s Post Office box. Additionally, on August 22, 2019, a search
warrant was executed at DrChrono, the electronic medical records software utilized by ANAND
at the PRACTICE.
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 12 of 43




purpose of prescribing buprenorphine products, including Suboxone, a Schedule III controlled

substance, indicated for treatment of opioid dependence. 4

       26.     ANAND owns several non-pharmacy dispensing sites, which provide in-office

dispensing of medications to patients at the office locations, including Anand Medical

Investment ("AMI"), Institute of Advanced Medicine and Surgery ("IAMS"), and Bucks County

Pain and Perioperative PLLC, doing business as Bucks County Spine and Pain Medicine

("BCSPM") (collectively referred to as the "DISPENSARIES"). Based on my review of

Pennsylvania Department of State Records, TD Bank records, and Wells Fargo records, I am

aware that ANAND is the owner and operator of the DISPENSARIES, the DISPENSARIES are

currently active, and the DISPENSARIES are registered to 1313 Cheltenham Drive, Bensalem,

Pennsylvania, which is ANAND ' s residence.

       27.     ANAND and the DISPENSARIES participated in numerous federal and private

insurance health care plans, including Medicare, health plans provided by OPM, OWCP, and

IBC.

       28.     Atif Mahmood Malik ("MALIK") is a foreign trained physician who received his

medical degree from Ayub Medical College in Pakistan in January 2013 . MALIK is not licensed



4
 As of August 20, 2011 , ANAND was authorized to administer, dispense, and prescribe
buprenorphine products, including Suboxone, for the purpose of drug addiction treatment.
Therefore, ANAND may qualify as a "program director" of a drug treatment center. Since the
confidentiality of patient records at authorized drug treatment programs is highly regulated and
subject to special restrictions and requirements as set forth in Titles 21 and 42 of the United
States Code and the Code ofFederal Regulations, on November 5, 2018 and June 7, 2019, the
government obtained authorizations to use an undercover agent and/or confidential source and to
obtain records from the PRACTICE.
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 13 of 43




to practice medicine in the United States. According to documents obtained from the Educational

Commission for Foreign Medical Graduates ("ECFMG"), MALIK completed Step 1 of the

process to become licensed to practice medicine in the United States. 5 MALIK worked for

ANAND from 2017 through June 2019 at LOCATION 1 and LOCATION 2.

       29.    Asif Khan Kundi ("KUNDI") is a forei gn trained physician who received his

medical degree from Ayub Medical College in Pakistan in September of 2012. KUNDI is not

licensed to practice medicine in the United States. According to documents obtained from the

ECFMG, KUNDI failed to show up for the first examination required for licensure in the United

States. KUNDI worked for ANAND for approximately two years through summer 2019 and

appears to manage the DISPENSARJ ES at LOCATION 1, LOCATION 2, and LOCATION 3.

       30.    Viktoriya Makarova ("MAKAROV A") is a nurse practitioner (''NP") who

graduated from the nurse practitioner program at Thomas Jefferson University in August 2017

and received board licensing in November 2017. MAKAROVA worked for ANAND from June

2018 through January 2019 at LOCATION 1 and LOCATION 2.

       31.    Former Employee l is a foreign trained physician who received his medical

degree from Katurba Medical College in India in March 2015 . Former Employee 1 is not

licensed to practice medicine in the United States. According to documents obtained from the



5
  According to the ECFMG ' s website, an international medical graduate ("IMG") begins the
certification process by first confirming that his/her medical school meets ECFMG requirements.
Then, an IMG applies to the ECFMG fo r a USMLE/ECFMG Identification Number to use for
the application and examination. To be certified by ECFMG, an IMG must meet examination
and medical education credential requirements. These requirements include passing performance
on medical science and clinical skills examinations-United States Medical Licensing
Examination ("USMLE") Step 1, Step 2 Clinical Knowledge, and Step 2 Clinical Skills are the
exams currently administered that satisfy these requirements- and primary-source verification of
the IMG's medical education credentials, including the final medical diploma, final medical
school transcript, and transcript(s) to document transferred academic credits (if applicable).
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 14 of 43




ECFMG, Former Employee 1 completed Steps 1 and 2 of the process to become licensed in the

United States, passing Step 2 in July 2018. Between approximately July 2018 and November

2018 , Former Employee 1 worked for ANAND an average of two days per week at LOCATION

1 and LOCATION 2.

       32.     Former Employee 2 worked for ANAND between approximately February 2016

and May 2017. Former Employee 2 was hired to run ANAND ' s DISPENSARIES.

IV.    MDSCRIPTS

       33 .     MDScripts provides a web-based system for in-office dispensaries. According to

its website at www.mdscripts.com, MDScripts is, "trusted by over 17,000 physician offices

nationwide, and is the largest in-office dispensing platform in the industry. With hundreds of

customization options, the platform can be configured to work in a clinical setting, regardless of

staffing or specialty." MDScripts provides a range of services through its sites, including

MDPatient, MDScripts, and/or RxBilling. MDScripts stores all information on a live server for

five years at which time the information is then archived on a second server.

       34.     On January 10 and 13 , 2020, MDScripts disclosed that since approximately 2015 ,

ANAND utilized several sites within the MDScripts system, including under the names ofIAMS

and AMI. MDScripts further disclosed that the sites contain user data, patient data,

billing/insurance data, dispensed medicat ion data, prescriber data, and inventory data. According

to MDScripts, the date of the last login to sites utilized by ANAND was January 12, 2020.

       35.     In my experience investigating health care fraud, I have learned that EHR

document both services purportedly provided and the purported conditions of patients who

received services. Such information can be important evidence when attempting to determine

whether claims submitted to Medicare, OPM, OWCP, and IBC for services purportedly provided
          Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 15 of 43




by a physician were actually provided and medically necessary, and whether the physician

billing Medicare, OPM, OWCP, and IBC actually rendered these services. Administrative logs

within the electronic medical record system also indicate whether records were altered to hide

fraudulent activities.

        36.     In general, providers like MDScripts ask each of their subscribers to provide

certain personal identifying information when registering for an account. This information can

include the subscriber's full name, physical address, te lephone numbers and other identifiers, e-

mail addresses, and, for paying subscribers, a means and so urce of payment (including any credit

or bank account number). Providers typically retain certain transactional information about the

creation and use of each account on their systems. This information can include the date on

which the account was created, the length of service, records of log-in (i.e., session) times and

durations, the types of service utilized, the status of the account (including whether the account is

inactive or closed), the methods used to connect to the account, and other log files that reflect

usage of the account. In addition, prov iders often have records of the Internet Protocol address

("IP address") used to register the account and the IP address associated with particular logins to

the account. Because every device that connects to the Internet must use an IP address, IP

address information can help to identify which computers or other devices were used to access

the account.

        37.     In some cases, account users will communicate directly with a provider about

issues relating to their account, such as technical problems, billing inquiries, or complaints from

other users. Providers typically retain records about such communications, including records of

contacts between the user and the provider's support services, as well records of any actions

taken by the provider or user as a result of the communications.
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 16 of 43




V.     PROBABLE CAUSE

       38.      Based upon my review of: (1) interviews of former employees and patients; (2)

recordings made by a Patient; (3) claims data; and (4) Pennsylvania Prescription Drug

Monitoring Program ("PDMP") data,6 there is probable cause to believe that ANAND, together

with others, submitted or caused the submission of false and fraudulent claims to Medicare,

OPM, OWCP, and IBC for the provision of medically unnecessary prescription medications.

Further, there is probable cause to believe that ANAND, together with others, knowingly and

intentionally distributed a controlled substance outside the usual course of professional practice

and not for a legitimate medical purpose.

       39.      As a medical doctor, ANAND was authorized to prescribe medications to

patients, including controlled substances, for legitimate medical purposes and in the usual course

of professional practice. As the owner of non-pharmacy dispensing sites, ANAND could

dispense prescription drugs from the PRACTICE and submit claims to insurance programs for

those prescription drugs. The investigation revealed that ANAND operated a scheme in which

ANAND prescribed medically unnecessary prescription medications to patients at the

PRACTICE that were dispensed and billed by the DISPENSARIES to Medicare, OPM, and

IBC. 7 As a matter of course, patients automatically received a bag of medications at each visit to

the PRACTICE, which contained numerous medically unnecessary prescription medications,


6
 The Pennsylvania Prescription Drug Monitoring Program ("PDMP") is a statewide computer
program,which collects information regarding prescriptions of controlled substances submitted
by pharmacies and dispensing practitioners. These programs assist in the detection of patients
and clinicians who are diverting controlled substances.
7
 The Dispensaries did not submit claims to OWCP because the Dispensaries were not enrolled
with OWCP.
          Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 17 of 43




including Lidocaine 8 , Vanatol LQ/S 9 , Temazepam 10 , Allzital 11 , Metaxalone 12 , Diclofenac

Sodium Gel 13 , Celecoxib 14, Nalfon 15, and Omeprazole 16, among others. The bags of medications

were referred to as "Goody Bags" by patients and staff at the PRACTICE. To carry out his

scheme, ANAND not only dispensed unnecessary medications to patients under his care, but

surreptitiously recruited them as unknowing participants in his scheme because they had to

accept the Goody Bag in order to receive a prescription for a controlled substance and falsely

sign a tablet acknowledging payment of a co-pay for the Goody Bag. The investigation revealed



8
 Lidocaine is an anesthetic and antiarrhythmic that can treat irregular heartbeats (arrhythmias). It
can also relieve pain and numb the skin.
9
  Vanatol is an analgesic that can treat headaches. Vanatol can cause paranoid or suicidal
ideation and impair memory, judgment, and coordination. Combining with other substances,
particularly alcohol, can slow breathing and possibly lead to death.
10
  Temazepam, a Schedule IV controlled substance, is a sedative that can treat insomnia. It can
cause paranoid or suicidal ideation and impair memory, judgment, and coordination. Combining
with other substances, particularly alcohol, can slow breathing and possibly lead to death.
11
  Allzital is a sedative and analgesic that can treat tension headaches. It can cause paranoid or
suicidal ideation and impair memory, judgment, and coordination. Combining with other
substances, particularly alcohol, can slow breathing and possibly lead to death.
12
  Metaxalone is a muscle relaxant that can relax certain muscles. It can also relieve pain caused
by injuries, sprains, and strains.
13
  Diclofenac Sodium Gel is a nonsteroidal anti-inflammatory drug that can treat pain, migraines,
and arthritis in its oral form. It can also treat actinic keratoses in its topical form.
14
  Celecoxib is a nonsteroidal anti-inflammatory drug that is used to treat pain and inflammation
associated with arthritis and ankylosing spondylitis, and acute pain.
15
   Nalfon is a nonsteroidal anti-inflammatory drug used to treat mild to moderate pain, and helps
to relieve symptoms of arthritis (osteoarthritis and rheumatoid arthritis), such as inflammation,
swelling, stiffness, and joint pain.
16
   Omeprazole is a proton-pump inhibitor that can treat heartburn, a damaged esophagus,
stomach ulcers, and gastroesophageal reflux disease.
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 18 of 43




that patients did not want or need the goody bags, that patients were not told what medications

were in the goody bag or how the medications should be used, and that patients were told to toss

or give away unused Goody Bags.

       40.     In order to facilitate his scheme and maximize the number of patients seen at the

PRACTICE, ANAND employed foreign medical school graduates who were not licensed to

practice medicine in the United States, including MALIK, KUNDI and Former Employee 1,

among others (collectively referred to as "FOREIGN GRADUATES"). The FOREIGN

GRADUATES presented themselves as doctors to unsuspecting patients and were the primary

providers of medical services purportedly provided at the PRACTICE. The investigation

revealed that patients believed that the FOREIGN GRADUATES were licensed physicians

because they introduced themselves as doctors and patients and staff referred to them as doctors.

Generally, patients were seen by the FOREIGN GRADUATES who provided medical advice to

patients and prescribed controlled substances to patients. The FOREIGN GRADUATES filled

in the details of the prescription, including drug information and dosage, on prescriptions that

were either pre-signed by ANAND or a licensed professional, such as MAKAROV A or

ANAND, would briefly enter the examination room to sign a number of blank prescriptions.

Further, when a patient with certain insurance coverage, including Medicare and IBC, arrived at

the PRACTICE, Former Employee 2, KUNDI , and others identified what medications the

patient's insurance would cover and prepared a bag of medications for the patient, the Goody

Bag. The medications in the Goody Bag were pre-determined based on insurance coverage, not

the medical needs of a particular patient.

       41.     I and other law enforcement officers have interviewed former employees and

patients seen at the PRACTICE.
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 19 of 43




       Former Employee 1

       42.     On or about July 16, 2019 and July 30, 2019, law enforcement interviewed

Former Employee 1 who worked for ANAND from July 2018 to November 2018. ANAND

described the duties of Former Employee 1 as medical intern or junior scribe, defined by

ANAND as someone who is learning the language of prescriptions and would write prescriptions

under ANAND ' s guidance with ANAND signing off on the prescriptions. Former Employee 1

worked between two to four days a week primarily at LOCATION 1 and LOCATION 2.

ANAND employed four other foreign medical school graduates in addition to Former Employee

1, including MALIK and KUNDI.

       43.     Former Employee 1 stated that patients were seen by the FOREIGN

GRADUATES and that ANAND or MAKAROV A merely signed prescriptions prepared by the

FOREIGN GRADUATES or ANAND left blank prescriptions for the FOREIGN

GRADUATES. Former Employee 1 stated that there was a system in place at the PRACTICE

that patients had to take the Goody Bags at every visit and receive injections at every second or

third visit, otherwise patients may not receive prescriptions for controlled substances. KUNDI

was responsible for preparing the Goody Bags and the Goody Bags contained whatever

medications were covered by a particular patient's insurance. KUNDI brought the Goody Bag to

the exam room and had patients sign a tablet upon receipt of the Goody Bag.




       Makarova


       44.     On or about July 8, 2019 and July 16, 2019, law enforcement interviewed

MAKAROVA who worked for ANAND as a NP from June 2018 to January 2019. ANAND

described the duties ofMAKAROVA as visiting with patients, prescribing medications, and
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 20 of 43




assisting with injections. MAKAROV A generally worked Mondays and Tuesdays at Location 1

or Location 2. MAKAROV A did not see ANAND often on those days. MAKAROV A was

trained on how to document patient visits in DrChrono.

       45.       MAKAROVA stated that KUNDI handled the DISPENSARIES and that each

patient received a bag of pre-set medications. MAKAROVA stated that every time a patient

came to the office, KUNDI looked up what medications the patient was receiving from the

DISPENSARIES and brought a Goody Bag to the exam room, at which time the patient signed a

tablet. MAKAROY A heard patients state that they did not need the medications and were told by

KUNDI or MALIK to take the medication and use it later or give it to someone else.

MAKAROVA heard ANAND tell patients that they would not get their Oxycodone prescription

if they did not receive an injection. Former Employee 2 believes that same principle applied with

the Goody Bags filled at the DISPENSARIES.

       46.       MAKAROVA stated that the FOREIGN GRADUATES saw the patients and told

MAKAROY A what prescriptions a patient needed at which time MAKAROV A signed the

requested number of blank prescriptions and handed it to the FOREIGN GRADUATES who

filled in drug and patient information. On average, each patient received between two and three

prescriptions.

       47.       MAK.ARO VA stated that ANAND, office staff and patients referred to

FOREIGN GRADUATES as physicians. ANAND left pre-signed prescription pads in a cabinet

for the FOREIGN GRADUATES to use.
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 21 of 43




       Former Employee 2

       48.     On or about November 26, 2019 and December 26, 2019, law enforcement

interviewed Former Employee 2 who worked for ANAND from February 2016 to May 2017.

Former E mployee 2 was hired to run ANAND ' s DISPENSARIES.

       49.     Former Employee 2 stated that ANAND was involved in the DISPENSARIES

and used the MDScripts software to operate the DISPENSARIES. Former Employee 2, along

with others, ran test claims using MDScripts before a patient 's visit to determine what

medications were reimbursable and shared the results with ANAND.

       50.     Former Employee 2 stated that ANAND told Former Employee 2 that ANAND

was always looking for higher profit. ANAND's policy was to determine what medications a

patient's insurance covered and then to prescribe the most expensive medication. ANAND

required an explanation from Former Employee 2 when a patient did not receive a medication

that insurance covered. According to Former Employee 2, approximately ninety percent of

ANAND 's patients received the same medications because the insurance plans covered similar

medications.

       51.     Former Employee 2 stated that patients were given a Goody Bag at office visits.

Former Employee 2 further stated that patients had to accept the Goody Bag in order to get their

opioid prescriptions. The Goody Bags were used to give the appearance that the office was

treating patients with more than just opioids.

        52.    Former Employee 2 stated that the prescriptions for Goody Bags were

automatically generated by MDScripts and the printed prescriptions were signed by ANAND and

others at the end of the day.
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 22 of 43




       53.     Former Employee 2 recalled that ANAND signed numerous back-dated

prescriptions from the DISPENSARlES in order to pass an audit.

       Patient 1

       54.     On or about June 3, 2019, law enforcement agents interviewed Patient 1, whose

identity is known to me. Patient 1 began seeing ANAND in approximately January 2015 for knee

and lower back pain. Initially, Patient 1 paid approximately $400 cash for treatment because

ANAND did not accept Patient's 1 health insurance. In 2016, Patient 1 enrolled in Medicare and

Medicaid, at which time ANAND began giving Patient I injections and a bag of medications that

Patient 1 did not need or want.

       55 .    Based on my review of Medicare claims data, I am aware that on 35 dates

between February 26, 2016 and April 4, 2019, ANAND prescribed approximately 128 Goody

Bag medications to Patient 1 for which he was paid approximately $66,770. Below are a sample

of dates on which ANAND prescribed Goody Bags for Patient 1.

   Approximate Date                                               Billing
                                   Medication Prescribed                        Paid Amount
  Prescription Written                                           Provider

    November 1, 2017                      Vanatol S                AMI             $3,207.93
    November 1, 2017                  Diclofenac Sodium            AMI              $201.17
    November 1, 2017                     Temazepam                 AMI              $125.58
    November 1, 2017                      Lidocaine                AMI               $32.82
    November 1, 2017              Cyclobenzaprine Hydrochlo        AMI              $343.38
    November 1, 2017                 Fenoprofen Calcium            AMI              $281.85
    November 29, 2017               Naproxen Sodium CR             AMI             $1 ,036.59
    November 29, 2017                 Diclofenac Sodium            AMI              $195.50
    November 29, 2017                    Temazepam                 AMI              $110.35
    November 29, 2017                     Lidocaine                AMI              $167.35
    November 29, 2017             Cyclobenzaprine Hydrochlo        AMI              $345.32
    November 29, 2017                       Nalfon                 AMI              $406.94
     January 17, 2018               Naproxen Sodium CR             AMI              $813.81
     January 17, 2018                 Diclofenac Sodium            AMI              $279.46
     January 17, 2018                    Vanatol LQ                AMI             $3,508.00
     January 17, 2018                    Temazepam                 AMI              $143.96
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 23 of 43




   Approximate Date                                               Billing
                                Medication Prescribed                           Paid Amount
  Prescription Written                                           Provider

     January 17, 2018         Omeprazole/So dium Bicarbo           AMI            $2,359.81
     January 17, 2018         Cyclobenzaprine Hydrochlo            AMI             $411.74
       June 5, 2018           Omeprazole/Sodium Bicarbo            AMI            $1,106.12
       June 5,2018                      Allzital                   AMI            $1,197.94
       June 5, 2018             Naproxen Sodium CR                 AMI            $1,614.50
       June 5, 2018               Diclofenac Sodium                AMI             $270.50
       June 5, 2018               Diclofenac Sodium                AMI             $386.83
       June 5, 2018                  Vanatol LQ                    AMI            $1,162.50
       June 5, 2018                  Temazepam                     AMI             $157.71
       June 5, 2018                   Lidocaine                    AMI            $1,013.38
       June 5, 2018           Cyclobenzaprine Hydrochlo            AMI             $462.08
       June 5, 2018                     Nalfon                     AMI             $408.99

       56.     Based on my review of PDMP data, I am aware that on 31 dates between January

28, 2016 and June 20, 2019, Patient 1 received approximately 31 prescriptions for controlled

substances from ANAND. Below are a sample of dates on which ANAND prescribed controlled

substances to Patient 1.

                             Prescribed
  Approximate Date           Schedule II                            Days of       MME/Per
                                                   Quantity
 Prescription Written        Controlled                             Supply         Day
                             Substance

   September 6, 2017        Fentanyl 100               10              30         240.0MME
                            mcg/hr patch
   September 6, 2017       Methadone hcl 10           360              30         360.0 MME
                              mg tablet
  November 29, 2017        Methadone hcl 10           360              30         360.0 MME
                              mg tablet
  November 29, 2017         Fentanyl 100               10              30         240.0 MME
                            mcg/hr patch
   January 24, 2018        Methadone he] 10           360              30         360.0MME
                              mg tablet
   January 24, 2018         Fentanyl 100               10              30         240.0MME
                            mcg/hr patch
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 24 of 43




       Patient 2

       57.     On or about May 9, 2019, law enforcement agents interviewed Patient 2, whose

identity is known to me. Patient 2 stated that Patient 2 had IBC insurance and was a patient of

ANAND's for two years for back and shoulder pain. Patient 2 first visited Location 1 and

Patient 2 received prescriptions for Percocet from ANAND which Patient 2 filled at a local

pharmacy. At every appointment, Patient 2 received a bag of medications, including Lidocaine

cream, among other medications. Upon receipt of the bag of medications, Patient 2 was

instructed to sign a tablet indicating that Patient 2 paid a co-pay for the medications though

Patient 2 never paid a copay. Patient 2 was never asked if she wanted or needed the bag of

medications.

       58.     Based on my review of IBC claims data, I am aware that on 7 dates between June

13, 2018 and December 4, 2018, ANAND prescribed approximately 61 Goody Bag medications

to Patient 2 for which he was paid approximately $47,711. Below are a sample of dates on

which ANAND prescribed Goody Bags for Patient 2.


    Approximate Date                                                    Billing        Paid
                                    Medication Prescribed
   Prescription Written                                                Provider       Amount

      June 13, 2018                Cyclobenzaprine HCL                   AMI          $453.02
      June 13, 2018                 Diclofenac Sodium                    AMI          $814.35
      June 13, 2018                      Lidocaine                       AMI           $98.27
      June 13, 2018                      Lidocaine                       AMI          $562.56
      June 13, 2018                       Mebolic                        AMI          $821.19
      June 13, 2018                       Nalfon                         AMI          $298.58
      June 13, 2018                Naproxen Sodium CR                    AMI         $1,507.65
      June 13, 2018              Omeprazole/Sodium Bicarbo               AMI          $468.10
      June 13 , 2018                   Temazepam                         AMI          $132.98
      June 13, 2018                     Vanatol LQ                       AMI         $1,051.25
    September 11, 2018             Cyclobenzaprine HCL                   AMI          $409.01
    September 11, 2018              Diclofenac Sodium                    AMI          $778.65
    September 11, 2018                 Eszopiclone                       AMI          $136.73
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 25 of 43




    Approximate Date                                                  Billing        Paid
                                   Medication Prescribed
   Prescription Written                                              Provider       Amount

    September   11, 2018                Lidocaine                       AMI          $576.52
    September   11 , 2018                 Nalfon                        AMI          $298.58
    September   11, 2018           Naproxen Sodium CR                   AMI         $1,541.90
    September   11, 2018         Omeprazole/Sodium Bicarbo              AMI          $486.06
    September   11, 2018            Tramadol HCL ER                     AMI          $209.83
    September   11, 2018                Vanatol LQ                      AMI         $1 ,166.75
    September   11, 2018                  Xyzbac                        AMI         $1 ,822.28

       59.     Based on my review of POMP data, lam aware that on 13 dates between June 13,

2018 and June 11 , 2019, Patient 2 received approximately 13 prescriptions for controlled

substances from ANAND or Former Employees. Below are a sample of dates on which ANAND

or Former Employees prescribed controlled substances to Patient 2.

                               Prescribed
  Approximate Date             Schedule II                            Days of       MME/Per
                                                    Quantity
 Prescription Written          Controlled                             Supply         Day
                               Substance

     June 13 , 2018         Oxycodone HCL 10           120              20          90.0 MME
                                mg tablet
  September 11, 2018        Oxycodone HCL l 0          120              30          60.0MME
                                mg tablet

               Patient 3

       60.      On or about May 8, 2019, law enforcement agents interviewed Patient 3, whose

identity is known to me. Patient 3 stated that Patient 3 had IBC insurance and became a patient

of ANAND' s on or about May 2017 for lower back pain. Patient 3 initially sought treatment at

Location 1. Beginning with the first office visit and at each subsequent appointment, Patient 3

was given a bag of medications, consisting of creams and pills such as Lidocaine and

Temazepam, among other medications, but no one ever told Patient 3 what medications were in

the bag or how the medications should be used. Upon receiving the bag of medications, Patient
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 26 of 43




3 was instructed to sign a tablet indicating that Patient 3 paid a copay for the bag of medications,

though Patient 3 did not actually pay a copay. Patient 3 sometimes used the Lidocaine, but the

other medications just accumulated and got thrown away. Patient 3 stated patients and office

staff referred to the bag of medications dispensed by ANAND as Goody Bags.

       61.     Based on my review of IBC claims data, I am aware that on 17 dates between

January 20, 2016 and February 13 , 2019, ANAND prescribed approximately 59 Goody Bag

medications to Patient 3 for which he was paid approximately $22,955. Below are a sample of

dates on which ANAND prescribed Goody Bags for Patient 3.



   Approximate Date                                                     Billing            Paid
                                   Medication Prescribed
  Prescription Written                                                 Provider           Amount

      April 13, 2016                   Duloxetine HCL                   BCSPM             $350.33
      April 13, 2016                Cyclobenzaprine HCL                 BCSPM             $480.83
      April 13, 2016                 Diclofenac Sodium                  BCSPM             $388.05
      April 13, 2016                      Lidocaine                     BCSPM             $120.04
       May 9, 2018                    Indomethacin ER                    AMI               $70.45
       May 9, 2018                       Eszopiclone                     AMI              $503.56
       May9,2018                         Vanatol LQ                      AMI             $1,047.50
       May 9, 2018                        Lidocaine                      AMI              $558.81
       May 9, 2018                  Cyclobenzaprine HCL                  AMI              $449.27
      June 13, 2018                   Indomethacin ER                    AMI              $70.45
      June 13, 2018                     Eszopiclone                      AMI              $503.56
      June 13, 2018                      Vanatol LQ                      AMI             $1,047.50
      June 13, 2018                 Cyclobenzaprine HCL                  AMI              $449.27


       62.     Based on my review ofIBC claims data, I am aware that on 22 dates between

January 20, 2016 and August 16, 2018, Patient 3 received approximately 22 prescriptions for

Schedule III controlled substances from ANAND. Below are a samp le of dates on which

ANAND prescribed controlled substances to Patient 3.
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 27 of 43




  Approximate Date         Prescribed Schedule III                             Days of Supply
                                                            Quantity
 Prescription Written       Controlled Substance

     April 18, 2016                Suboxone                     60                    30
      May9,2018                    Suboxone                     60                    60
     June 14, 2018                 Suboxone                     30                    30


       Patient 4

       63.     On or about May 22, 2019, law enforcement agents interviewed Patient 4, whose

identity is known to me. Patient 4 stated that Patient 4 is enrolled in Medicare and had been a

patient of ANAND's for approximately three years for back pain. Patient 4 stated that Patient 4

received prescriptions for Oxycodone and Tramadol from ANAND that Patient 4 filled at a local

pharmacy and that Patient 4 was given a bag of medications at every appointment that contained

Lidocaine Cream, Diclofenac Sodium Gel, and Temazepam, among other medications. Patient 4

signed a tablet indicating that Patient 4 paid a copay for the bag of medications, though Patient 4

was only asked to pay a copay about four or five times. At no time did ANAND, or any staff

member, explain to Patient 4 what the medications were, how to use the medications, and why

the medications were needed. Patient 4 thought the bag of medications was shady and that

ANAND prescribed the bag of medications to make money. Patient 4 could not refuse to accept

the bag of medications because then Patient 4 would not get the prescriptions for the medications

Patient 4 really needed . Patient 4 discarded most of the medications dispensed by ANAND.

       64.     Patient 4 stated that Patient 4 left ANAND's practice and obtained Patient 4' s

medical records upon leaving ANAND ' s practice. 17 Based on my review of Patient 4' s medical

records, I am aware that the medical records contained entries from DrChrono with notes for


17
  Based on my review of Patient 4's Medicare prescription drug claims, Patient 4 left ANAND ' s
practice in approximately March 2019.
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 28 of 43




office visits on September 9, 2018 and July 23, 2018 indicating that Former Emp lo yee 2 was

Patient 4's medical provider on these dates. Patient 4 stated that Patient 4 had never been treated

by Former Employee 2.

       65 .    Based on my review of Medicare claims data, I am aware that on 34 dates

between April 27, 2016 and February 5, 2019, ANAND prescribed approximately 95 Goody Bag

medications to Patient 4 for which he was paid approximately $41,515. Below are a sample of

dates on which ANAND prescribed Goody Bags for Patient 4.


   Approximate Date
                                                                  Billing
     Prescription             Medication Prescribed                              Paid Amount
                                                                 Provider
       Written
  November 1, 2017             Diclofenac Sodium                   AMI               $287.27
  November 1, 2017                Temazepam                        AMI               $160.08
  November 1, 2017                 Lidocaine                       AMI               $107.64
  November 1, 2017             Omeprazo le-Sodium                  AMI              $1,877.65
  November 1, 2017            Cyclobenzaprine HCL                  AMI               $394.52
  November 29, 2017           Naproxen Sodium CR                   AMI              $1,184.10
  November 29, 2017            Diclofenac Sodium                   AMI               $287.27
  November 29, 2017               Temazepam                        AMI               $165.20
  November 29, 2017               Fluocinonide                     AMI              $1 ,091.91
  November 29, 2017                Lidocaine                       AMI               $115.13
  November 29, 2017            Omeprazole-Sodium                   AMI              $1,877.65

       66.     Based on my review of PDMP data, 1 am aware that on 33 dates between March

31 , 2016 and February 5, 2019, Patient 4 received approximately 65 prescriptions for controlled

substances from ANAND or Former Employee 2. Below are a samp le of dates on which

ANAND or Former Emplo yee 2 prescribed controlled substances to Patient 4.

                              Prescribed
  Approximate Date            Schedule II                              Days of       MME/Per
                                                     Quantity
 Prescription Written         Controlled                               Supply         Day
                              Substance

   November 1, 2017        Oxycodone hcl 30             120              20         270.0MME
                              mg tablet
          Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 29 of 43




   November 1, 2017         Morphine sulf er              60               30         400.0MME
                             200 mg tablet
  December 19, 2017         Morphine su If er             60               30         400.0MME
                             200 mg tablet
  December 19, 2017         Oxycodone hcl 30             120               20         270.0MME
                               mg tablet

       Patient 5

       67.     On or about June 3, 2019, law enforcement agents interviewed Patient 5, whose

identity is known to me. Patient 5 stated that Patient 5 was enrolled into Medicare and had been a

patient of ANAND's for approximately three years for neck, back, and shoulder pain. Patient 5

stopped seeking medical care from the PRACTICE in April 2019. ANAND prescribed

Oxycodone and other medications to Patient 5 that Patient 5 filled at a local pharmacy. In 2016,

Patient 5 started receiving bags of medications from ANAND's DISPENSARIES, which

included Lidocaine, Vanatol, and Temazepam, among other medications. KUNDI usually gave

Patient 5 the bag of medication and instructed Patient 5 to sign a tablet indicating that Patient 5

paid a copay for the bag of medications, though Patient 5 did not actually pay a copay. At no

time did ANAND, or any staff member, explain to Patient 5 what the medications were, how to

use the medications, or why the medications were needed .

       68.     Patient 5 further stated that on at least two occasions Patient 5 informed ANAND

that Patient 5 did not want the bag of medications and ANAND told Patient 5 that if Patient 5 did

not accept the dispensed medications, Patient 5 would not receive a prescription for Oxycodone.

Patient 5 usually discarded the bag of medications. Patient 5 provided law enforcement with two

unopened bottles of Metaxalon (800mg/I 00 tablets), one unopened bottle of Temazepam

(22.5mg/30tablets), one unopened bottle of Celecoxib (200mg/60 tablets), two unopened bottles

ofNalfon (400mg), six unopened tubes ofDiclofenac Sodium, and nine unopened tubes of

Lidocaine Cream. All the medications were labeled Institute of Advanced Medicine and Surgery,
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 30 of 43




Dr. Neil Anand, MD, 5735 Ridge Avenue, Philadelphia, PA 19128.

       69.     ANAND told Patient 5 to use different insurance providers every month for his

prescriptions, which included Express Scripts and Envision. ANAND instructed Patient 5 to

write a letter, falsely indicating that Patient 5 wanted, needed, and utilized the medications

dispensed by ANAND ' s office that ANAND would submit to Patient S' s insurance provider.

ANAND informed Patient 5 that if Patient 5 did not provide this letter, Patient 5 would not

receive prescriptions for Oxycodone.

       70.     Based on my review of Medicare claims data, I am aware that on 36 dates

between November 23 , 2015 and April 1, 2019, ANAND prescribed approximately 139 Goody

Bag medications to Patient 5 for which he was paid approximately $69,938. Below are a sample

of dates on which ANAND prescribed Goody Bags for Patient 5.


     Approximate Date
                                Medication Prescribed       Billing Provider      Paid Amount
    Prescription Written

       July 28, 2017                  Lidocaine                   IAMS               $200.25
       July 28, 2017                    Allzital                  IAMS              $1 ,205 .66
       July 28, 2017             Naproxen Sodium CR               IAMS              $1,036.59
       July 28, 2017              Diclofenac Sodium               IAMS               $340.17
       July 28, 2017                 Vanatol LQ                   IAMS              $1,170.00
       July 28, 2017                 Temazepam                    IAMS               $106.09
       July 28, 2017              Omeprazole/Sodium               IAMS               $467.49
       July 28, 2017               Cyclobenzaprine                IAMS               $344.52
       July 28, 2017                    Nalfon                    IAMS               $406.94
      October 20, 2017                Vanatol S                   IAMS              $3 ,207.93
      October 20, 2017                Lidocaine                   IAMS               $191.93
      October 20, 2017            Omeprazo le/Sodium              IAMS               $360.38
      October 20, 2017             Cyclo benzaprine               IAMS               $343.01
      October 20, 2017           Fenoprofen Calcium               IAMS               $288.48
     November 13, 2017                Vanatol S                   IAMS              $3,207.93
     November 13, 2017                Lidocaine                   IAMS               $173.58
     November 13, 2017            Omeprazo le/Sodium              IAMS               $358.18
     November 13, 2017             Cyclobenzaprine                IAMS               $345.44
     November 13, 2017                  Nalfon                    IAMS               $406.94
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 31 of 43




       71.    Based on my review of PDMP data, 1 am aware that on 43 dates between

November 23 , 2015 and April 29, 2019, Patient 5 received approximately 83 prescriptions for

controlled substances from ANAND or Former Employee 2. Below are a sample of dates on

which ANAND or Former Employee 2 prescribed controlled substances to Patient 5.

                             Prescribed
  Approximate Date           Schedule II                              Days of    MME/Per
                                                   Quantity
 Prescription Written        Controlled                               Supply      Day
                             Substance

     July 28, 2017          Fentanyl 100              10                30       240.0 MME
                            mcg/hr patch
     July 28, 2017        Oxycodone hcl 30            120               30       180.0 MME
                             mg tablet
   October 20, 2017         Fentanyl 100              10                30       240.0MME
                            mcg/hr patch
   October 20, 2017       Oxycodone hcl 30            120               20       270.0 MME
                             mg tablet
  November 13, 2017         Fentanyl 100              10                30       240.0MME
                            mcg/hr patch
  November 13, 2017       Oxycodone hcl 30            120               20       270.0MME
                             mg tablet

       Patient 6

       72.    On or about June 6, 2019, law enforcement agents interviewed Patient 6. Patient 6

has been seeing ANAND for pain management for approximately six or seven years. Patient 6

sees ANAND for a work-related injury sustained in 2004 while employed at the School District

of Philadelphia. Patient 6 stated that all services provided by ANAND and medications

prescribed by ANAND should have been billed to the School District of Philadelphia worker's

compensation program. Patient 6 enrolled in Medicare in about 2003.

       73.    According to Patient 6, Patient 6 receives paper prescriptions from ANAND for

Percocet 30mg and OxyContin 40mg and that ANAND also prescribes Lidocaine cream, a sleep
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 32 of 43




medication, and muscle relaxers, which are dispensed out of ANAND's in-house pharmacy.

Patient 6 told ANAND that all services provided by ANAND and medications prescribed by

ANAND should be billed to the School District of Philadelphia worker's compensation program.

Patient 6 stated the medications from ANAND's in-house pharmacy were automatically

dispensed.

       74.    Based on my review of Medicare claims data, I am aware that on 27 dates

between September 26, 2016 and May 21 , 2019, ANAND prescribed approximately 80 Goody

Bag medications to Patient 6 for which he was paid approximately $39,495. Below are a sample

of dates on which ANAND prescribed Goody Bags for Patient 6.


     Approximate Date
                              Medication Prescribed     Billing Provider     Paid Amount
    Prescription Written

       October 24, 2016         Diclofenac Sodium             IAMS              $822.47
       October 24, 2016            Temazepam                  IAMS              $536.12
       October 24, 201_6            Lidocaine                 IAMS             $2,353.62
       October 24, 2016          Cyclo benzaprine             IAMS              $857.52
         July18,2017              Cale ipotriene               AMI              $332.05
         July 18, 2017         Naproxen Sodium CR              AMI             $1,184.10
         Julyl8,2017               Temazepam                   AMI              $160.08
         Julyl8,2017            Omeprazo le/Sodium             AMI             $1,877.65
        August 1, 2017             Fluocinonide                AMI              $908.92
        August 1, 2017           Cyc lo benzaprine             AMI              $320.63
       August 15, 2017            Calcipotriene                AMI              $332.05
       August 15, 2017         Naproxen Sodium CR              AMI             $1,184.10
       August 15, 2017          Omeprazole/Sodium              AMI             $1,877.65

       75.    Based on my review of PDMP data, I am aware that on 42 dates between

December 24, 2015 and July 17, 2019, Patient 6 received approximately 84 prescriptions for

controlled substances from ANAND or Former Employee 2. Below are a sample of dates on

which ANAND or Former Employee 2 prescribed controlled substances to Patient 6.
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 33 of 43




                               Prescribed                              Days of
  Approximate Date             Schedule II                             Supply        MME/Per
                                                     Quantity
 Prescription Written          Controlled                                             Day
                               Substance

     July 18, 2017         Oxycodone HCL                 60               30         120.0 MME
                           ER 40 mg tablet
     July 18, 2017        Oxycodone HCL 20              120               20         180.0 MME
                              mg tablet
    August 15, 2017       Oxycodone HCL 20              120               20         180.0 MME
                              mg tablet
    August 15, 2017        Oxycodone HCL                 60               30         120.0 MME
                           ER 40 mg tablet

       Patient 7

       76.     On or about October 25, 2018, law enforcement agents interviewed Patient 7,

whose identity is known to me. Patient 7 stated that Patient 7 had been a patient of ANAND 's for

over three years and was treated at LOCATION 1 and LOCATION 2 for lower back pain

resulting from a motor vehicle accident. ANAND prescribes several medications for Patient 7,

including oxycodone. On about August 2018, Patient 7 enrolled in IBC at which time ANAND

began giving Patient 7 a bag of medications at each office visit, that included Lidocaine Cream,

Vanatol, Temazepam, Allzital, Metaxalone, and Diclofenac Sodium Gel. KUNDI was usually

the person who handed Patient 7 the bag of medications. At one visit, Patient 7 tried to reject the

bag of medications and was told by office staff that Patient 7 should just take the bag because the

insurance company covered the cost of medications. At no time did ANAND, or any staff

member, explain to Patient 7 what the medications were, how to use the medications, and why

the medications were needed. Patient 7 never paid a copay for the medications. Patient 7 gave

agents unused medications, including three unopened bottles of Allzital (25mg/l 00 tablets), two

unopened bottle of Metaxalone (800mg/ 100 tablets), and one unopened tube of Diclofenac

Sodium Gel. All the medications were labeled AMI Pharmacy, Neil Anand MD, 5000 Frankford
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 34 of 43




A venue, Philadelphia, PA 19124.

       77.     On or about November 6, 2018, at the direction of law enforcement, Patient 7

recorded Patient 7's appointment at LOCATION 1. Based upon my review of the recording, I am

aware that Patient 7 was seen by Former Employee 1 and that during the office visit, KUNDI and

Former Employee 2 entered the exam room. KUNDI handed Patient 7 a plastic bag and referred

to it as a Goody Bag. Patient 7 stated that Patient 7 was overstocked on the medications and

KUNDI replied that Patient 7 should take the Goody Bag because the insurance was already run

and ANAND would be mad if Patient 7 did not take the bag. Former Employee 1 told Patient 7

to donate the medications that Patient 7 does not need. KUNDI instructed Patient 7 to sign a

tablet. Former Employee l told MAKAROVA that he needed two prescriptions; MAKAROVA

gave Former Employee 1 two pre-signed blank prescriptions that Former Employee 1 filled out

for Oxycodone and provided the prescriptions to Patient 7. Patient 7 gave the Goody Bag to law

enforcement. Based upon my review of the contents of the goody bag, I am aware that the Goody

Bag contained numerous prescription medications that were dispensed by AMI including

Metaxalone, Omeprazole/Sodium Bicarbonate, Allzital, Vanatol, and Temazepam.

       78.     On or about December 4, 2018 , at the direction of law enforcement, Patient 7

recorded Patient 7's appointment at LOCATION 1. Based upon my review of the recording, I am

aware that Patient 7 was seen by MALIK. During the appointment, MALIK exited the exam

room and KUNDI entered the exam room and handed a Goody Bag to Patient 7 that contained

Vanatol, Diclofenac Sodium, Allzital, and Metaxalone dispensed by AMI. Patient 7 told KUNDI

that Patient 7 did not need the medications, to which KUNDI replied that he will stop giving

them to Patient 7 next time until Patient 7 finishes the medications. KUNDI instructed Patient 7

to sign a tablet to document the payment of a copay, but Patient 7 did not actually pay a copay.
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 35 of 43




MALIK returned to the exam room and wanted to give Patient 7 an injection. Patient 7 resisted

the injection and MALIK ultimately stated that Patient 7 would have to get the injection next

time otherwise it would be a problem with authorization for the medications. MAKAROVA

entered the room and asks about the injections. MALIK explains how they have to give

injections, therapy and medications. MALIK told MAKAROVA that he needed four

prescriptions, MAKAROV A handed MALIK four pre-signed blank prescriptions and MALIK

filled in the prescriptions, including one for Oxycodone, and gave them to Patient 7.

       79.     Based on my review of the PDMP data, below is a summary of prescriptions for

Schedule JI controlled substances that ANAND or MAKAROVA prescribed for Patient 7. I am

aware that on 28 dates, ANAND or MAKAROV A prescribed morphine and/or oxycodone to

Patient 7 and the average MME/day was approximately 160. On 22 of those dates, the

prescriptions were for Morphine ER 30 mg tablets and Oxycodone HCL 15 mg tablets.


                              Prescribed                              Days of
  Approximate Date            Schedule II                             Supply        MME/Per
                                                    Quantity
 Prescription Written         Controlled                                             Day
                              Substance

    August 14, 2018        Morphine sulfER              60              30          60.0 MME
                             30 mg tablet
    August 14, 2018       Oxycodone HCL 15             120              30          90.0MME
                              mg tablet
   November 6, 2018        Morphine sulf ER             60              30          60.0MME
                             30 mg tablet
   November 6, 2018       Oxycodone HCL 15             120              20         135.0 MME
                              mg tablet
   December 4, 2018       Oxycodone HCL 15             120              30          90.0MME
                              mg tablet
   December 4, 2018       Morphine sulf er 30           60              30          60.0MME
                              mg tablet
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 36 of 43




       80.     Based upon my review of ANAND ' s foreign travel history and border crossings, I

am aware that ANAND was out of the United States from August 26, 2015 through September 8,

2015 , September 2, 2016 through September 18, 2016, and March 9, 2017 through March 25 ,

2017. Based upon my review of PDMP data and claims data from IBC and Medicare, I am aware

that ANAND submitted claims for Goody Bags and purportedly wrote prescriptions for

controlled substances while he was not in the United States. Specifically, the PDMP data

revealed 31 Schedule II controlled substance prescriptions in ANAND ' s name; Medicare data

revealed that ANAND purportedly wrote a total of 67 Goody Bag prescriptions and was paid

approximately $25 ,494; and IBC data revealed that ANAND prescribed approximately 15 Goody

Bag medications and was paid approximately $13 ,401.

       81.     Between November 1, 2015 and July 17, 2019, ANAND was paid a total of

approximately $4,080,167 by Medicare, OPM, and IBC for medically unnecessary Goody Bag

medications. Below is a chart demonstrating the approximate amount paid by each health

insurance benefit program: 18

                         Health Insurance              Amount Paid

                         Medicare                      $1,813 ,425

                         OPM                           $11 ,655

                         IBC                           $2,255 ,267




18
  As stated earlier, the DISPENSARIES were not enrolled in OWCP. ANAND has billed
OWCP approximately $27,387 for services and was paid approximately $12,254. OWCP claims
data does not include the name of the prescribing physician. Based upon a review of patient
charts seized pursuant to the order requested in this application, we would be able to determine
what medications ANAND prescribed to the OWCP claimants.
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 37 of 43




VI.    INFORMATION TO BE SEARCHED AND ITEMS TO BE SEIZED

       82.     I anticipate executing thi s warrant under the Electronic Communications Privacy

Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A), by using the warrant

to require MD Scripts to disclose to the government copies of electronic medical records

maintained under ANAND's account, and other information particularly described in Section I

of Attachment B. Upon receipt of the information described in Section I of Attachment B,

government-authorized persons will review that information to locate the items described in

Section II of Attachment B.


VII.   CONCLUSION

       83.     Based on the foregoing, there is probable cause to believe that the Subject

Premises contains the items set forth in Attachment B, which constitute evidence, contraband,

and/o r instrumentalities of the violations of Title 18, United States Code,§ 371 (conspiracy to

defraud the United States), Title 18, United States Code, § 1343 (wire fraud); Title 18, United

States Code, § 134 7 (health care fraud); Title 18, United States Code, § 1349 (conspiracy to

commit health care fraud and wire fraud), and Title 21, United States Code§§ 841(a)(l) and 846

(conspiracy to distribute controlled substances), among other statutes.

       84.     Based on the information contained herein, as well as Affiant's training and

experience, Affiant believes there is probable cause to believe that ANAND has submitted or

caused the submission of false and fraudulent claims to Medicare, OPM, OWCP, and IBC for the

provision of medically unnecessary prescription medications. Further, there is probable cause to

believe that ANAND knowingly and intentionally distributed a controlled substance outside the

usual course of professional practice and not for a legitimate medical purpose. Based on the

information listed above, as well as Affiant's training and experience, there is probable cause to
          Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 38 of 43




believe that there exists at the Subject Premises in Attachment A, items described in Attachment

B which will constitute evidence of such crimes.

       85.     Based on the forgoing, I request that the Court issue the proposed search warrant.

       86.     Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant.

                                                   Respectfully submitted,



                                                   zb'J=
                                                   Special Agent
                                                   U.S. DHHS-OIG



       Subscribed and sworn to before me on January      Z,,,/ , 2020

      ~A-~-   EDSTATES MAGISTRATE JUDGE
         Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 39 of 43




                                      ATTACHMENT A


                                   Property to Be Searched


       This warrant applies to information associated with the customer account held in the

names of Neil K. Anand, Anand Medical Investment, Institute of Advanced Medicine and

Surgery, and Bucks County Pain and Perioperative PLLC doing business as Bucks County Spine

and Pain Medicine (the "Account") that is stored at premises owned, maintained, controlled, or

operated by MDScripts, a company headquartered at 4735 Walnut Street, Suite 110, Boulder,

co 80301.
              Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 40 of 43




                                          ATTACHMENT B

                                     Particular Items to be Seized

    I.         Information to be disclosed by MDScripts


         To the extent that the information described in Attachment A is within the possession,

custody, or control of MD Scripts, regardless of whether such information is located within or

outside of the United States, and including any messages, records, files , logs, or information that

have been deleted but are still available to MDScripts, or have been preserved pursuant to a

request made under 18 U.S.C. § 2703(f), MDScripts is required to disclose the following

information to the government for each account or identifier listed in Attachment A:


         a.       Any and all records, to include dispensing records (drug name, drug strength, lot

number, date of sale, quality so Id, quality ordered, unit price, quantity shipped, and/or any other

normally listed or recorded per drug transaction) , patient treatment records, or other information

contained in the Account, maintained by MDScripts .

         b.       All records pertaining to communications between MDScripts and any person

regarding the Account, including contacts with support services and records of actions taken.


         c.       All records or other information regarding the identification of the account, to

include full name, physical address, telephone numbers and other identifiers, records of session

times and durations, the date on which the account was created, the length of service, the IP

address used to register the account, log-in IP addresses associated with session times and dates,

account status, e-mail addresses provided during registration, methods of connecting, log files,

and means and source of payment (including any credit or bank account number) ; and


         d.       The types of service utilized by the user.
          Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 41 of 43




The Provider is hereby ordered to disclose the above information to the government within 14

days of service of this warrant.
            Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 42 of 43




    II.      Information to be seized by the government


          All information described above in Section 1 that constitutes fruits, evidence, and

instrumentalities of violations of Title 18, United States Code, § 371 (conspiracy to defraud the

United States), Title 18, United States Code, § 1343 ( wire fraud) ; Title 18, United States Code, §

1347 (health care fraud) ; Title 18, United States Code, § 1349 (conspiracy to commit health care

fraud and wire fraud), and Title 21 , United States Code§§ 84l(a)(l) and 846 (conspiracy to

distribute controlled substances), among other statutes involving ANAND and his co-

conspirators.

          This warrant authorizes a review of electronically stored information, communications,

other records and information disclosed pursuant to this warrant in order to locate evidence,

fruits , and instrumentalities described in this warrant. The review of this electronic data may be

conducted by any government personnel assisting in the investigation, who may include, in

addition to law enforcement officers and agents, attorneys for the government, attorney support

staff, and technical experts. Pursuant to this warrant, HHS-OIG may deliver a complete copy of

the disclosed electronic data to the custody and control of agents and attorneys for the

government and their support staff for their independent review.
            Case 2:20-mj-00077 Document 1 Filed 01/21/20 Page 43 of 43




          CERTIFICATE OF AUTHENTICITY OF DOMESTIC RECORDS
        PURSUANT TO FEDERAL RULES OF EVIDENCE 902(11) AND 902(13)

       I, _ _ _ _ _ _ _ _ _ _ _ _ _, attest, under penalties of perjury by the laws of the

United States of America pursuant to 28 U.S.C. § 1746, that the information contained in this

certification is true and correct. I am employed by MDScripts, and my title is

-------
                     . I am qualified to authenticate the records attached hereto because I am

familiar with how the records were created, managed, stored, and retrieved . I state that the

records attached hereto are true duplicates of the original records in the custody ofMDScripts.

The attached records consist of - - - - -- -- -- - -- -- -. I further state that:

       a.       all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth by, or from information transmitted by, a person with

knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of MDScripts, and they were made by MDScripts as a regular practice ; and

       b.       such records w6re generated by MDScripts electronic process or system that

produces an accurate result, to wit:

                1.      the records were copied from electronic device(s), storage medium(s) , or

file(s) in the custody of MD Scripts in a manner to ensure that they are true duplicates of the

original records; and

               2.       the process or system is regularly verified by MDScripts, and at all times

pertinent to the records certified here the process and system functioned properly and normally.

       I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.



Date                                                   Signature
